Citation Nr: 9918824	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1959 to 
February 1962, and from July 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which granted the veteran's claim 
for service connection for PTSD and assigned a 30 percent 
disability evaluation.  The veteran filed a timely appeal to 
the assignment of the 30 percent evaluation.  When this 
matter was previously before the Board in July 1996 it was 
remanded to the RO for further development, which has been 
accomplished.  The case is now before the Board for appellate 
consideration.

The Board notes that in this remand, the Board determined 
that the veteran's statements had raised the issue of 
entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability.  The Board also noted that this issue was 
inextricably intertwined with the veteran's claim for a 
higher rating for PTSD, and instructed the RO to adjudicate 
this new issue.  The RO denied this claim in a rating 
decision dated in February 1998, and the veteran did not file 
a Notice of Disagreement to this denial.  However, the RO 
included this issue in its Supplemental Statement of the Case 
(SSOC) in February 1998.

Pursuant to VA regulations, an appeal consists of a timely-
filed Notice of Disagreement, and, after a Statement of the 
Case has been furnished, a timely-filed Substantive Appeal.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(1998).  A written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  See 38 C.F.R. § 20.201 
(1998).  In light of the fact that the Board's previous 
remand may have been unclear, the Board finds that fairness 
to the veteran dictates that he be explicitly informed of the 
need to file a new Notice of Disagreement to the RO's denial 
of a total rating for compensation based on individual 
unemployability due to a service-connected disability, and 
that he be allowed a one-year period from the date of this 
notification to file such a notice.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's PTSD causes no more than definite social 
and industrial impairment, with symptoms such as depressed 
mood, anxiety, chronic sleep impairment, and difficulty with 
concentration, but with routine behavior, self-care, and 
conversation normal, and no evidence of speech impairment, 
long-term memory loss, difficulty in understanding complex 
commands, or mood disturbances.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 
9411 (1996); 4.125-4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to a rating in excess of 
30 percent for his service-connected PTSD.  This is an 
original claim placed in appellate status by a Notice of 
Disagreement taking exception to the initial rating award 
dated in March 1993.  Accordingly, his claim must be deemed 
well grounded within the meaning of 38 U.S.C.A. § 5107(a), 
and VA has a duty to assist the veteran in the development of 
the facts pertinent to his claim.  See Fenderson v. West, No. 
96-947, slip op. at 21 (U.S. Vet. App. Jan. 20, 1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  See Fenderson, slip op. at 19-21, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history").  
This obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  See 38 
C.F.R. § 4.3 (1998).

Evidence relevant to the veteran's claim includes the report 
of a VA examination conducted in February 1993.  At that 
time, the veteran complained of obsessive thoughts of 
Vietnam, difficulty with sleep, increased startle response, 
hypervigilance, and difficulty being around others.  
Psychiatric examination revealed that the veteran had an 
appropriate speech rate and a mildly anxious affect.  There 
was no evidence of suicidal or homicidal ideation, delusions, 
or hallucinations.  He was oriented to time, place, and 
person, and his recent and remote memory were acceptable.  
His insight into his difficulties was poor.  The examiner 
rendered Axis I diagnoses of PTSD and alcohol dependence, and 
an Axis II diagnosis of anti-social traits.

Also of record are VA outpatient treatment notes dated from 
November 1993 to May 1994.  These notes indicate several 
instances of treatment for PTSD, with symptoms reportedly 
including anger, irritability, reduced sleep, and depression.

In May 1994, the veteran testified at a hearing before the 
RO.  At that time, he stated that he avoided other people, 
and claimed that he had not been employed since 1970 because 
he did not like being around others.  He stated that he had 
no friends, and had a violent temper at times.  He also 
stated that he suffered from chronic sleep impairment due to 
frequent nightmares about combat.

In June 1994, the Chief of Psychiatry Services at the Hot 
Springs, South Dakota VA Medical Center (VAMC) submitted a 
clinical summary statement to the RO.  This psychiatrist 
noted that the veteran had suffered from a severe complex 
psychiatric disorder since his service years, with evidence 
of PTSD, a personality disorder with borderline and 
antisocial features, chronic alcoholism, and depressive 
symptoms often at the level of clinical major depression.  
This psychiatrist stated that he was unable to accurately 
reconcile the various facets of the veteran's illness.  
However, he did stated that the veteran's PTSD and 
personality issues had undermined his ability to respond to 
substance abuse treatment programs (SATPs), and that his 
failure to achieve sobriety had, conversely, not allowed the 
veteran's psychiatric disorders to be treated in a meaningful 
way.

Also of record is a psychological evaluation report dated in 
April 1995 from Behavior Management Systems, Inc., a private 
health care facility.  At that time, the veteran complained 
of difficulty relating with people, and reported that he had 
no friends.  He complained of nightmares and restless sleep, 
and frequent depression.  He also complained of an increased 
startle response, and feelings of detachment and alienation.  
Psychological examination revealed the veteran to be oriented 
to all three spheres, with relevant and coherent thought 
processes.  There was no indication of delusions or 
hallucinations, although at times he was tangential.  Speech 
was appropriate, attention and concentration were adequate, 
and affect was flat.  His memory functions were somewhat 
lower than anticipated for his age.  Judgment was limited.  
The examiner rendered Axis I diagnoses of PTSD and alcohol 
dependence, and an Axis II diagnosis of personality disorder, 
not otherwise specified (schizoid, schizotypal, dependent 
traits).  A Global Assessment of Functioning (GAF) score of 
68 was assigned.  The examiner commented that the veteran's 
"present difficulties cannot be solely attributed to PTSD, 
but rather [are attributable to] a combination of traumatic 
experiences in Vietnam, premorbid personality and alcohol 
dependence."

In July 1996, the Board remanded the veteran's claim to the 
RO for further development.  Specifically, the RO was 
instructed to, inter alia, obtain the records relied upon by 
the Social Security Administration (SSA) in making its 
determination to award disability benefits to the veteran.

The RO requested these records and, in response, in April 
1997 received copies of Social Security records showing that 
the veteran was granted Social Security disability benefits 
beginning in April 1970.  These records indicate that the SSA 
found the veteran to be disabled and unable to work solely 
due to his obstruction of the inferior vena cava (a leg 
condition) and chronic alcoholism.  There was no mention of 
the veteran's PTSD in the SSA disability determination.

In January 1998, the veteran underwent an additional VA 
examination.  At that time, the veteran complained of 
anxiety, feelings of alienation, nightmares, irritability, 
flashbacks, and poor concentration.  He stated that he did 
not trust anyone, and had been divorced twice because he 
could not feel emotions for others.  He stated that he 
avoided some activities that he enjoyed in the past, but did 
still pursue fishing.  He also stated that he had attempted 
suicide twice.  He noted that he had been on Social Security 
disability since the early 1970's, and attributed his 
inability to pursue gainful employment to his anger and the 
unpredictability of his severe anxiety, flashbacks, and 
hostility.  On mental status examination, the veteran was 
cooperative, and his responses were appropriate to the 
content of his speech.  His mood was mildly dysphoric, and 
his affect, while anxious, was congruent with his mood.  He 
was oriented to person, place, and time, and his thought 
process was coherent, logical, and goal oriented.  He had 
some paranoid preoccupations, but no suicidal or homicidal 
thoughts, obsessions, or compulsions.  His concentration and 
attention were intact, as were his immediate, recent, and 
remote memory.  His insight and judgment were also intact.  
The examiner rendered Axis I diagnoses of PTSD, chronic, mild 
to moderate, alcohol dependence and abuse in full remission, 
and nicotine dependence, and an Axis II disorder of 
antisocial borderline personality traits.  A GAF of 50 was 
assigned.

The veteran's PTSD has been evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9411.  Pursuant to the rating criteria in effect at the time 
the veteran perfected his appeal, a 30 percent rating was 
warranted if a veteran's PTSD caused definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
have resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was warranted if 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels must have been so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating was warranted if the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms must have 
been of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Finally, a 100 percent rating was warranted if the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior must have been present.  Finally, the veteran 
must have been demonstrably unable to obtain or retain 
employment.  The Court has determined that the three criteria 
enumerated for a 100 percent rating are to be viewed 
separately, such that the veteran need only satisfy one of 
the three criteria in order to warrant the grant of a 100 
percent rating.  See Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

As regards the criteria for the currently-assigned 30 percent 
evaluation, the VA General Counsel, in response to an 
invitation by the Court to construe the term "definite" in 
a manner that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed.Reg. 4752 (1994).  See also Hood v. Brown, 
4 Vet. App. 301 (1993).

A review of the evidence detailed above reveals that the 
veteran's PTSD is characterized by sleep disturbance, 
nightmares, anxiety, depression, self-isolation, 
hypervigilance, an exaggerated startle response, and 
intrusive thoughts. However, most examinations have found the 
veteran to be well oriented to all three spheres, well-
groomed, and cooperative, with no evidence of speech 
impairment, thought disorder, memory impairment, suicidal or 
homicidal ideations, hallucinations, delusions, or mood 
disorder.  In addition, while his insight and judgment have 
at times been described as impaired, on other occasions they 
were found to be good.  Furthermore, while his affect was 
usually blunted and anxious at the time of examinations, it 
has also been noted that it was appropriate to his mood.  The 
Board finds that symptomatology corresponds to no more than 
the "definite" or "moderately large" degree of severity 
contemplated for a 30 percent rating under the former 
criteria of Diagnostic Code 9411.

Furthermore, the Board notes that this level of severity is 
consistent with the GAF scores assigned to the veteran's 
PTSD, which in recent years have ranged from a low of 50 to a 
high of 68.  According to the GAF scale contained in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a GAF score of 50 is assigned when overall 
functioning is characterized by serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 68 is assigned when overall 
functioning is characterized by mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  These scores, while varying somewhat, are, 
overall, consistent with the 30 percent rating for PTSD.  
Furthermore, the Board notes that these scores represent the 
impairment caused not only by the veteran's PTSD, but also by 
his other Axis I diagnoses, including alcohol abuse, nicotine 
dependence, and major depression, as well as his Axis II 
diagnoses of borderline personality disorder and anti-social 
personality traits, none of which is service connected.  
Indeed, the examiner who performed the April 1995 examination 
at Behavior Management Systems, Inc. specifically found that 
the veteran's difficulties "cannot be solely attributed to 
PTSD," but also were attributable to his premorbid 
personality and alcohol dependence.  

Finally, the Board observes that the at the time of the most 
recent examination, conducted in January 1998, the examiner 
characterized the veteran's PTSD, standing alone, as "mild 
to moderate" in severity.  While not dispositive, this 
medical characterization of the veteran's PTSD severity is 
certainly probative, and is consistent with the "definite" 
level of severity described above.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including PTSD, as codified at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  The 
new criteria for evaluating service-connected psychiatric 
disabilities is codified at newly designated 38 C.F.R. 
§ 4.130.  See 61 Fed. Reg. 52,700-1.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Therefore, the Board shall analyze the veteran's 
increased rating claim under these new criteria as well.

Under the revised criteria for evaluating psychiatric 
disorders, a 30 percent evaluation is warranted when a mental 
disorder creates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A review of the evidence detailed above reveals that the 
veteran's symptomatology tracks quite closely the criteria 
contemplated by a 30 percent rating under the new criteria of 
Diagnostic Code 9411.  Multiple examinations have found the 
veteran to be generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal. In 
addition, several examinations have found that the veteran 
suffers from depressed mood and suspiciousness of others, 
chronic sleep impairment, and some mild memory loss, all of 
which are symptoms specifically, contemplated by a 30 percent 
rating.  

Although the veteran has exhibited some of the criteria for a 
50 percent rating, such as a flattened affect, a dysphoric 
mood, and, in one instance, impaired judgment, there is no 
evidence that the veteran suffers from most of the other 
criteria, such as circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once per week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, with retention of only highly 
learned material and forgetting to complete tasks, impaired 
abstract thinking, or disturbances of motivation.  On the 
contrary, the veteran's speech has been found to be normal on 
most occasions, there is no evidence of any long-term memory 
impairment, and his thinking was consistently found to be 
relevant, coherent, logical and goal-oriented.  

For the foregoing reasons, the Board finds that a 30 percent 
rating is the appropriate rating for the veteran's PTSD.  The 
Board would point out that its denial of the instant claim is 
based solely upon the provisions of the VA's Schedule for 
Rating Disabilities.  In Floyd v. Brown, 9 Vet.App. 88, 96 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) in the 
first instance.  In this appeal, however, there has been no 
showing that the disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  On the contrary, the evidence 
indicates that the veteran has been on Social Security 
disability since 1970 due to his unemployability caused by 
his thrombophlebitis and chronic alcoholism, not his PTSD.  
In the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).



ORDER

An evaluation in excess of 30 percent for PTSD is denied.



_____________________________
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

